DETAILED ACTION

Claims 1-10 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: It appears that the phrase “scan control values” should read “scan control signals” to make it consistent with the similar claims 2 and 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 and 7-9:
These claims recite the limitation "the storage elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that this rejection can be overcome by amending claim 1, line 4, to recite “comprises storage elements” instead of the single “storage element” and amending line 8 to recite “the storage elements”.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: There is no connection between the recited “different scan control signals” in claim 1 to the various recited control signals in claims 1-5 and 7-9. This causes these claims to be incomplete for omitting essential structural cooperative relationships of elements. Some suggested language for the amendments are shown below:
Claim 2. The IC of claim 1, wherein the storage elements comprise a combination of flip-flops and latches configured to shift in one of the different scan control signals comprising a plurality of scan control signals.
Claim 3. The IC of claim 2, wherein the storage elements comprise a flip-flop and latch set configured to shift in one of the different scan control signals comprising a scan enable control signal.
Claim 4. The IC of claim 2, wherein the storage elements comprise a flip-flop and latch set configured to shift in one of the different scan control signals comprising a channel masking control signal.
Claim 5. The IC of claim 2, wherein the storage elements comprise a flip-flop and latch set configured to shift in one of the different scan control signals consisting of a multiple input shift register (MISR) reset control signal, a MISR read control signal, or an override functional reset control signal.
Claim 7. The IC of claim 1, wherein the storage elements comprise a latch for each of the different scan control signals comprising a plurality of scan control signals, and wherein the scan control signals include a scan enable control signal.  
Claim 8. The IC of claim 1, wherein the storage elements comprise a latch for each of the different scan control signals comprising a plurality of scan control signals, and wherein the scan control signals include a channel masking control signal.  
Claim 9. The IC of claim 1, wherein the storage elements comprise a latch for each of the different scan control signals comprising a plurality of scan control signals, and wherein the scan control signals include a multiple input shift register (MISR) reset control signal or MISR read control signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,852,353, hereinafter ‘353. Although the claims at issue are not identical, they are not patentably distinct from each other because other than the broadening of claim 1, there are absolutely no differences in the language of both sets of compared claims. Instead of reciting that the decoder comprises a storage element and configured to store and output, the scan test circuit does. However, the scan test circuit comprises the decoder in claim 1 of ‘353, so the current claim 1 as recited is an obvious recitation of claim 1 of ‘353. A comparison table is shown below:

US-10,852,353
17/809583
1. An integrated circuit (IC), comprising: 
logic components; 
a scan test circuit coupled to the logic components; 
a scan input pin coupled to the scan test circuit;
a scan input/output pin coupled to the scan test circuit, 
wherein the scan test circuit comprises a decoder coupled to at least one of the scan input pin and the scan input/output pin, wherein the decoder comprises storage elements configured to 
store different scan control signals and to 
output at least one of the different scan control signals in response to a master control signal.
1. An integrated circuit (IC), comprising: 
logic components; 
a scan test circuit coupled to the logic components and the scan test circuit comprises a storage element; 
a scan input pin coupled to the scan test circuit;
a scan input/output pin coupled to the scan test circuit, 
wherein the scan test circuit is configured to: 
store different scan control signals and 
output at least one of the different scan control signals in response to a master control signal.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,402,432. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the claim objections, the rejections under 35 USC § 112(b), and the nonstatutory and statutory type (35 U.S.C. 101) double patenting rejections, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawoosa et al. (US-10060979), teaches a scan chain may be formed throughout an integrated circuit in which the scan chain is coupled to a set of pins via bi-directional input/output (I/O) buffers. A state machine may be provided to control the scan chain. Decoding logic may monitor states and transitions between states and generate pseudo static control signals in response to certain states and transition sequences in order to free up test pins for use as additional scan data I/O pins using a single JTAG IR. A test pattern may be received from an external tester using the set of I/O pins and buffers operating in parallel. The test pattern may then be provided to combinatorial logic circuitry coupled to the scan chain. A response pattern may be captured in the scan chain. The response pattern may then be provided to the external tester using the same set of I/O pins and buffers operating in parallel. (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/20/2022